Citation Nr: 0428925	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-06 995	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased initial rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968 in the U.S. Navy, with temporary duty in Vietnam.  

The appeal comes to the Board of Veterans' Appeals from an 
October 2001 rating decision of the RO, which granted service 
connection for diabetes effective February 16, 2001, 
assigning a 20 percent evaluation.  The veteran filed a 
notice of disagreement (NOD) with the evaluation assigned to 
his diabetes in April 2002.  The statement of the case (SOC) 
was issued in February 2003.  The VA Form 9 was received in 
March 2003.  The veteran did not request a hearing on that 
form.  He later clarified his representative of record in May 
2004, pursuant to the RO's request.  That local 
representative rested the case in July 2004 with the 
submission of VA Form 646.  


FINDINGS OF FACT

1.  All adequately identified relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.  Because of his diabetes mellitus, the veteran requires a 
restricted diet and oral medications; insulin therapy or use 
is not shown; the veteran has not been frequently 
hospitalized for diabetes mellitus, and marked interference 
with employment is not shown to be due to this condition.  


CONCLUSION OF LAW

The criteria have not been met for an initial rating higher 
than 20 percent for the service-connected diabetes mellitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim for service connection for diabetes 
mellitus due to Agent Orange exposure in February 2001.  

The veteran submitted private medical records, including a 
February 1998 private discharge summary report of a 
hospitalization.  That report includes final diagnoses of 
wide complex tachycardia, alcohol abstinence syndrome, adult 
onset diabetes mellitus, chest pain secondary to wide complex 
tachycardia, and a vitamin B 12 deficiency.  

The veteran was provided a VA sponsored examination in 
December 2001.  That report shows that he denied a history of 
hospitalizations related to high blood sugar and he had no 
symptoms or episodes of fainting that were related to low 
blood sugar.  He only saw his private physician twice a year 
at that point.  He complained of a loss of strength that 
precluded gardening or driving, as well as decreased ability 
for lifting, pulling and standing.  He also complained of 
impotence; a tingling, numbness, and abnormal sensation in 
his feet; blurred vision in his eyes; and dry skin.  He had a 
history of a heart attack, and was assessed with 
microalbuminuria.  He was also diagnosed with hypertension.  
The veteran reported an increased frequency in voiding, of 5 
to 6 times during the day and at night, with an interval of 
approximately one hour between voids.  He was reportedly on a 
low carbohydrate diet, and taking Glucophage 500 mg twice a 
day and Glucotrol XL 10 mg twice a day.  After performing a 
physical examination and studies, the examiner concluded that 
the veteran had non-insulin dependent diabetes, Type II.  
There was no pathology to render a renal diagnosis as BUN and 
creatinine were normal.  The veteran did have 
microalbuminuria, which the examiner stated was secondary to 
his diabetes.  He was diagnosed with diabetes related 
hypertension, on medication; blood pressure within normal 
limits; and status post myocardial infarction.  He was also 
diagnosed with impotency due to diabetes.  

The veteran was next provided a VA sponsored eye examination 
in April 2002, which disclosed that he had cataracts, right 
eye greater than left eye.  He did not have diabetic 
retinopathy.  He had corneal scars, but the examiner opined 
that they did not affect his vision.  He also had refractive 
error and presbyopia.  His visual fields did not match the 
examination, however, the examiner determined that the 
veteran's optic nerves were felt to be healthy, and there was 
no reason to support an impaired visual field that was likely 
blood sugar fluctuations resulting in changes in his 
refractive error.  

The veteran's private medical records are also part of the 
claims file.  An April 2002 note shows that the veteran's 
private physician opined that his fasting blood sugar was 
"suboptimally controlled" at 370.  There is no indication 
in the record, however, that the veteran was hospitalized in 
an effort to better regulate his blood sugar, or that he 
suffered diabetic ketoacidosis in relation to this incident.  

In May 2002, the RO established service connection for 
coronary artery disease status post myocardial infarction and 
status post catheterization as secondary to diabetes 
mellitus, and assigned a 60 percent rating.  That decision 
continued the 20 percent evaluation for diabetes mellitus, 
recharacterizing it as diabetes mellitus with hypertension, 
microalbuminuria, proteinuria and impotency.  The decision 
also awarded special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350 for loss of use of a creative 
organ.  A decision concerning the veteran's cataracts was 
deferred.  Eye conditions of refractive error, presbyopia and 
corneal scars was denied.  His combined evaluation was 
increased to 70 percent, effective February 2001.  The 
veteran did not submit an NOD to any of these separate 
evaluations.  

A May 2002 letter from the veteran's private physician states 
that the veteran carried diagnoses of type 2 diabetes, 
hypertension, hyperlipidemia, cardiomyopathy and congestive 
heart failure.  

In July 2002, the veteran was provided another VA sponsored 
examination to ascertain if there was a nexus between his 
cataracts and his diabetes.  The examiner concluded, after a 
review of the veteran's history and objective examination, 
that the right cataract was at least as likely as not caused 
by diabetes, but that the left cataract was not.  The 
examiner stated that the right side cataract was not 
consistent with the veteran's age, but that the left sided 
cataract was.  A September 2002 rating decision established 
service connection for a right cataract, and assigned a 10 
percent evaluation.  The RO also determined that service 
connection was not warranted for a left eye cataract, and 
also denied claims of refractive error, presbyopia, and 
corneal scars, as well as diabetic retinopathy.  The veteran 
did not disagree with this rating.  

In February 2003, the RO mailed the January 2003 statement of 
the case (SOC), concerning the propriety of the 20 percent 
evaluation for the veteran's service-connected diabetes 
mellitus.  The February 2003 SOC also provided the veteran 
notice that his hypertension and impotency conditions were 
noncompensable, and considered part of the diabetic process 
under diagnostic code 7913, but that he was receiving a 
separate special monthly compensation benefit payment, due to 
loss of use of a creative organ, under 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350.  He was also notified that his lab 
findings of microalbuminuria and proteinurea were not 
disabilities under VA law.  

In March 2003, the veteran filed his VA Form 9.  He stated 
that he did not want a hearing.  He again reiterated his 
disagreement with the 20 percent portion of his rating 
assigned for "diabetes, type II, with hypertension, 
microalbuminuria and proteinurea, and impotency," because 
"these conditions are much worse than the standard rating 
for diabetes."  

A VA sponsored examination was next conducted in April 2003 
to determine the severity of his heart condition.  After a 
review of the veteran's medical history, physical 
examination, and testing, the examiner diagnosed coronary 
artery disease, status post myocardial infarction and status 
post catheterization, with pacemaker placement, secondary to 
diabetes mellitus.  He also noted that the diabetes mellitus 
diagnosis was updated to diabetes mellitus with bilateral 
diabetic peripheral neuropathy.  The examiner noted that the 
veteran took medication for his hypertension disability.  

The examiner determined that the veteran was not capable of 
physical labor, and that he had functional impairment 
secondary to dyspnea on exertion from congestive heart 
failure.  The examiner concluded that the veteran fit the New 
York Heart Association criteria of Class III-marked 
limitation of activities, but was comfortable at rest.  

Based on this updated information, the RO promulgated another 
rating decision in July 2003, and determined that entitlement 
to a total disability rating due to individual 
unemployability (TDIU) was warranted.  The veteran was 
notified of this decision in July 2003.  An August 2003 
rating decision also amended the service- connected diabetes 
to include peripheral neuropathy, as a noncompensable 
complication because that disability was analogous to mild, 
incomplete paralysis.   In September 2003, a supplemental 
statement of the case (SSOC) was promulgated. 


II.  Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In this case, the issue involving the evaluation assigned to 
the veteran's diabetes mellitus arose in the April 2002 
notice of disagreement.  In December 2003 VA's General 
Counsel issued an opinion regarding the applicability of the 
VCAA to an issue initiated in a notice of disagreement.  See 
VAOPGCPREC 8-03.  In that opinion the General Counsel held 
that, although VA must notify a claimant of the evidence 
needed to substantiate a claim on receipt of a complete or 
substantially complete application, VA is not obligated to 
inform the claimant of the evidence needed to support an 
issue that is initially raised in a notice of disagreement if 
VA has already given the section 5103(a) notice regarding the 
original claim.  The General Counsel indicated in VAOPGCPREC 
8-2003 that when VA receives a notice of disagreement that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue an SOC if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue

Regardless, in this case pre-adjudication notification was 
provided via a very specific and comprehensive letter dated 
July 19, 2001.  In particular, that document informed the 
veteran what was needed to establish entitlement to benefits 
for diabetes to include the submission of evidence showing 
the level of disability and complications caused by his 
diabetes.  The letter also advised the veteran of what VA had 
already done and would do, what information and evidence was 
needed from the veteran, and of the need for him to send in 
any other evidence he had to show the severity of his 
diabetes.  The letter also stated that VA would assist him in 
obtaining this evidence, if he completed and returned VA Form 
21-4142.  Thus, this letter meets all the requirements of the 
VCAA to notify and assist the appellant in the instant matter 
on appeal.  

Additionally, the multiple rating decisions (dated January 
2001, May and September 2002, and August 2003) also informed 
him why a higher rating was not warranted, as did the 
February 2003 SOC, and September 2003 SSOC.  Those documents, 
and their respective notices, also provided the veteran the 
applicable law and regulations, as well as the reasons for 
the determinations made regarding his claim.  See Quartuccio 
(finding that rating decision and SOC did inform the veteran 
of the applicable law and regulations, but absent additional 
notice, there was no evidence of who was responsible for 
what.)  In this case, the veteran was specifically informed 
to send VA all evidence he had relating to his diabetes 
disability and its severity, and what VA would do in this 
regard, such as scheduling medical examinations.  

The duty to assist the veteran has also been met.  His 
service medical records have been obtained, and he was 
afforded VA sponsored examinations when the RO determined 
they were indicated by the evidence of record.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board can find no defect in the notice or 
assistance that was provided to the veteran under the facts 
and circumstances of this case, and finds that the VCAA is 
satisfied.  

Thus, the development in this case has expertly informed the 
veteran of his responsibilities, of what VA would do on his 
behalf, and has fully fulfilled VA's duties to notify and 
assist the veteran.  

III.  Entitlement to an increased initial rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.   
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The criteria for rating diabetes mellitus are contained in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus is 
rated as 100 percent disabling when it is of the severity 
that requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year, or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.  A disability that 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider; plus 
complications that would not be compensable if separately 
evaluated, is rated as 60 percent disabling.  Whereas a 
disability that requires insulin, a restricted diet, and 
regulation of activities only, is evaluated as 40 percent 
disabling.  

Where diabetes requires only insulin and a restricted diet, 
or oral hypoglycemic agents and a restricted diet, a 20 
percent evaluation is warranted.  A note in the regulation 
further states that compensable complications of diabetes are 
to be separately rated unless they are part of the criteria 
used to support a 100 percent evaluation, and that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The veteran avers that a rating greater than 20 percent is 
warranted under DC 7913 because his diabetes mellitus is much 
worse than the standard rating provides, and he notes that he 
is also diagnosed with diabetes mellitus related 
complications, such as impotence, hypertension, 
microalbuminuria and proteinurea.  

After a careful review of the record, the Board finds no 
evidence to show that an increased rating for diabetes 
mellitus is warranted at any time during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
This is primarily because no medical professional has 
indicated that the veteran takes insulin for 
his disability.  Diagnostic code 7913 clearly provides that 
insulin therapy is a requirement for any rating greater than 
20 percent (as well as at least a regulation of activities.)  
The evidence does not show that the veteran takes insulin; 
thus, a rating greater than 20 percent is not warranted.  

Additionally, although the record also shows that the veteran 
has "suboptimal" control and multiple diabetes related 
complications, he has not submitted a notice of disagreement 
to the evaluations assigned for his heart disorder or his eye 
disability.  Thus, the issue over which the Board has 
jurisdiction, is the rating for diabetes mellitus, 
characterized by the RO as diabetes mellitus with 
hypertension, microalbuminuria and proteinurea, impotency, 
and neuropathy.  

Diagnostic code 7913 provides that noncompensable 
complications are considered part of the diabetic process.  
For VA rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater.  
The term "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Code 7101, Note 1.

Hypertension is evaluated pursuant to diagnostic code 7101.  
Hypertension manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, qualifies for an evaluation of 10 percent 
disabling.  However, in this case, there is no evidence that 
the veteran has of any of the required criteria.  
Historically, the veteran's blood pressure readings were 
recorded as follows:  February 1998 (121/80); June 2000 
(154/80); December 2001 (110/70); January 2002 (139/82, 
145/86, 145/77, 146/90, 146/79, 139/79); and April 2003 
(120/62, 120/58, 120/60).  Although the veteran takes 
medication for hypertension, there is no evidence showing a 
history of diastolic pressure predominantly 100 or more, nor 
does he otherwise qualify for the minimum baseline criteria.  
Thus, the hypertension is considered as a noncompensable 
complication of the diabetes mellitus rating under diagnostic 
code 7913.  

With regard to the veteran's impotence, there is no evidence 
showing penile deformity to warrant a compensable evaluation 
under 38 C.F.R. § 4.115b, diagnostic code 7522.  As the RO 
noted, this noncompensable disability is considered as part 
of the diabetic process under diagnostic code 7913, although 
he is entitled to the rate of special monthly compensation 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss 
of use of a creative organ.  

Additionally, the laboratory findings of microalbuminuria and 
proteinurea are not disabilities under VA law such that they 
could be compensably rated.  Service connection may only be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

The statute does not define the term "disability."  
However, according to the regulations and case law 
"disability" is defined as impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); see also 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) ("The United 
States pays compensation to veterans when they have, in 
honorable service to their nation, suffered a loss that is 
reflected in the decreased ability to earn a living for 
themselves and their families); 38 C.F.R. § 4.1 (2003).  

Moreover, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  It would stand to reason then 
that laboratory findings alone, with no associated diagnosis 
of disability, also would not qualify for service connection 
under VA law and regulation.  Here, the microalbuminuria and 
proteinurea are considered part and parcel of the veteran's 
diabetes disability; they are not disabilities in and of 
themselves.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(diagnoses of hyperlipidemia, elevated triglycerides and 
elevated cholesterol "are actually laboratory test results 
and are not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating schedule 
to address.")   

Finally, with respect to the veteran's recently diagnosed 
bilateral peripheral neuropathy, there are no findings to 
warrant a rating greater than the noncompensable rating the 
RO assigned, by analogy, to the diagnostic codes pertaining 
to paralysis of the peripheral nerves.  See 38 C.F.R. 
§ 4.124a, diagnostic code 8524.  The veteran only manifests 
numbness and tingling on the plantar aspect of the bilateral 
feet.  To be entitled to a compensable rating, there must be 
some form of painful neuritis or neuralgia, or incomplete 
paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, diagnostic 
codes 8524, 8624, 8724.  This is neither shown nor alleged. 
Thus, a compensable rating under these codes is not 
warranted, and the disability is considered as a 
noncompensable diabetic complication under diagnostic code 
7913.  

In conclusion then, the veteran's diabetes disability is 
appropriately rated pursuant to the criteria at diagnostic 
code 7913.  He is in receipt of separate, compensable ratings 
for his cardiac conditions and his left eye cataract, and 
receives special monthly compensation benefit for loss of use 
of a creative organ.  He is also in receipt of a separate 
TDIU rating.  

In this respect, the Board finds nothing in the record 
requiring consideration or referral for a potential 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1). 
First, the veteran is not hospitalized frequently for his 
diabetes mellitus disability.  Although he was hospitalized 
for a cardiac incident in 1998, that is not relevant to 
whether extraschedular entitlement for diabetes is warranted.  
Also, that isolated incident is not indicative of a frequent 
need of hospitalization for diabetes mellitus, in any event.  
Second, there is no evidence that his diabetes mellitus, 
itself, is responsible for marked interference with 
employment.  The evidence establishes that the veteran has 
marked limitation of activities due to dyspnea on exertion 
and congestive heart failure, although the examiner noted 
that the veteran could perform some sedentary employment with 
reduced work hours.  However, there is no evidence indicating 
that the veteran's diabetes results in marked interference 
with employments or requires frequent hospitalizations.  
Thus, the disability picture for his diabetes mellitus with 
noncompensable complications is not so exceptional or unusual 
as to trigger the application of 38 C.F.R. § 3.321(b)(1), and 
the Board finds that no further action is warranted on that 
question.  


	(CONTINUED ON NEXT PAGE)




ORDER

The claim for an initial rating higher than 20 percent for 
the diabetes mellitus is denied.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



